Citation Nr: 0723698	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-05 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
lower extremity sensorimotor neuropathy, currently evaluated 
as noncompensable.  

2.  Entitlement to an increased evaluation for a right hand 
tremor, currently evaluated as noncompensable.    


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 1971 
and from April 1981 to December 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, continued 
noncompensable evaluations for bilateral lower extremity 
sensorimotor neuropathy, lower back strain, and a right hand 
tremor, and denied service connection for tinnitus, migraine 
headaches, and left knee osteoarthritis.  

In his May 2004 notice of disagreement (NOD) the veteran 
expressed disagreement with the evaluations assigned for 
bilateral lower extremity neuropathy, the right hand tremor, 
and lower back strain, and the denial of service connection 
for tinnitus, migraine headaches, and left knee 
osteoarthritis.  

A December 2005 rating decision subsequently granted service 
connection for left knee osteoarthritis, tinnitus, and 
migraine headaches.  Therefore, these issues are no longer in 
appellate status.  This rating decision also granted an 
increased evaluation of 10 percent for lower back strain.  

In August 2006 the veteran testified before the undersigned 
in Washington, D.C.  A transcript of that hearing is of 
record.  At the hearing the veteran indicated that he wished 
to withdraw the issue of entitlement to an increased 
evaluation for low back strain.  As such, this issue is no 
longer before the Board.  38 C.F.R. § 20.204 (2006).  

During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Pittsburgh, 
Pennsylvania RO, which has certified the case for appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The bilateral lower extremity sensorimotor neuropathy and 
right hand tremor were most recently evaluated at VA 
examination in February 2003.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

On VA examination in February 2003, the veteran's motor 
status, coordination, reflexes, and sensory status and 
equilibrium were undisturbed.  The neurological diagnosis was 
complication after anthrax vaccination featuring persisting 
tremor, bilateral hands, requiring continuous prescribed 
medication, and peripheral sensorineural neuropathy, 
bilateral feet, refractory.  At the August 2006 hearing the 
veteran reported a worsening of both conditions since the 
February 2003 VA examination.  Thus, on remand, the veteran 
should be afforded a new VA examination to evaluate the 
current severity of these disabilities.  

In addition, the Board notes that the February 2003 VA 
examination report states that a neurological examination and 
nerve conduction tests were performed, adding, "Check the 
attached fax fwdd documentation (2 pages)."  However, no 
such report appears in the claims file.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

As the results of neurological examination and nerve 
conduction testing performed at the February 2003 VA 
examination are potentially pertinent to the appeal and are 
within the control of VA, they should be obtained and 
associated with the claims file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED for the following action:

1. Request all records of neurological 
examination and nerve conduction testing 
performed at the February 2003 VA 
examination.  

2.  Afford the veteran a VA examination 
to determine the current level of 
severity of his bilateral lower extremity 
sensorimotor neuropathy and right hand 
tremor.  If possible, this examination 
should be conducted by a different 
physician than that who conducted the 
February 2003 VA examination

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should describe the current 
severity of the bilateral lower extremity 
sensorimotor neuropathy and right hand 
tremor, and should indicate whether these 
conditions more nearly approximate mild, 
moderate, or severe incomplete paralysis.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



